COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Dr. Ghyasuddin Syed and Southeast Texas Institute of Pain
                            Management, P.A. v. Phu Huu Nguyen, Pharm. D., PLLC
                            d/b/a Wellness Pharmacy and Phu “Paul” Huu Nguyen

Appellate case number:      01-16-00856-CV

Trial court case number:    2015-64778

Trial court:                133rd District Court of Harris County


        On November 8, 2016, we granted appellants Dr. Ghyasuddin Syed and Southeast
Texas Institute of Pain Management, P.A.’s agreed motion to stay appeal proceedings to
conduct mediation and abated this appeal. We additionally directed appellants to file no
later than January 16, 2017, a motion to reinstate the appeal or a report advising the Court
of the status of the mediation proceedings. Because appellants have not filed any motion
or report, the case is REINSTATED on the Court’s active docket and the appeal will
proceed under the applicable Texas Rules of Appellate Procedure.
      The clerk’s record was received and filed in this appeal on January 20, 2017. The
reporter’s record is due to be filed within 10 days of the date of this order. See TEX.
R. APP. P. 35.1(b), 35.3(c).
       As of the date of this Order, appellants have not paid the required $205 filing fee
to prosecute this appeal. See TEX. R. APP. P. 5; see also TEX. GOV’T CODE ANN.
§§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2016); Fees Charged in the Supreme Court,
in Civil Cases in the Courts of Appeals and before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). This order is notice to
appellants that this appeal is subject to dismissal if the filing fee has not been paid within
30 days of this order. See TEX. R. APP. P. 5, 42.3.
      It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                      Acting individually    Acting for the Court

Date: February 2, 2017